          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                    EASTERN DIVISION

PATRICK CANTRELL, SR.
Reg. #22630-075                                             PLAINTIFF

v.                       No. 2:18-cv-35-DPM

MICHELLE WINGO, P.A. at Forrest City;
SHEILA STINSON-WOODARD, Dr.;
BRENDA HOY, H.A.; GENE BEASLEY, Warden;
and D.J. HARMON, Acting Regional Director            DEFENDANTS

                            JUDGMENT
     Cantrell's complaint is dismissed without prejudice.


                                                     y
                                     D .P. Marshall Jr.
                                     United States District Judge
